DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 depends to claim 12 which is depended to claim 11.
Claim 14 is repeated limitations of  “said valve comprises a flat disc valve having a central body portion which extends through said inlet portion and a peripheral flange portion which is seated within said accumulator” in Claim 11. This is a doubled inclusion.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 7 and 8 are rejected under 35 U.S.C. 102(a) as being anticipated by Knight et al. (10,464,088). Knight et al. disclose, in figs. 1, 2 and 8, Re-claim 1, a dispensing pump comprising: a pump base 34;
an accumulator 8 within the pump base; an inlet port 36 within the accumulator; a valve 7 within the inlet port;
a baffle 6  disposed on an outer surface of the pump base and over the inlet port, wherein said baffle includes a central nipple portion 62  received in spaced relation over the inlet opening and a flange portion 691 extending radially outwardly therefrom in spaced relation with said outer surface of said pump base, said
baffle creating a flow channel into the inlet portion between an upper surface of
the baffle and the outer surface of the pump base:
a dispensing head having an outlet nozzle 46 and an inlet stem 47; a piston stem 222 having an interior flow passage, an upper end received with the inlet stem of the dispensing head and an opposing lower end with an inlet opening extending into said accumulator;
a piston seal at said lower end of said piston stem, said piston seal engaging said accumulator; and
a compression spring 5 captured between the piston stem and the pump base.
Re-claim 4, wherein said flange portion includes a plurality of upwardly facing detents 614, 616  which maintain said flange portion in spaced relation from a bottom external surface of said pump base.

wherein said flange portion includes a plurality of upwardly facing detents 614, 616 which maintain said flange portion in spaced relation from said bottom external surface of said pump base.

Claims 11, 12 and 14 are rejected under 35 U.S.C. 102(a) as being anticipated by Delong (9,037,509).
Dejong discloses, in fig. 1,  dispensing pump comprising: a pump base 12;
an accumulator 30 within the pump base;
an inlet port 28  within the accumulator wherein an external surface of said inlet port is coplanar with an external bottom surface of said pump base;
a valve  14 within the inlet port wherein said valve comprises a flat disc valve having a central body portion which extends through said inlet portion and a
peripheral flange portion which is seated within said accumulator;
a dispensing head having an outlet nozzle  58 and an inlet stem 60; a piston stem52 having an interior flow passage, an upper end received with the inlet stem of the dispensing head and an opposing lower end with an inlet opening extending into said accumulator;
a piston seal at said lower end of said piston stem, said piston seal engaging said accumulator; and
a compression spring 18 captured between the piston stem and the pump
base.
Re-claim 12,  wherein said pump base includes an outer surface, a seal 48 on said outer surface and a plurality of vents on the outer surface.

Allowable Subject Matter
Claims 9, 10 and 15-18 are allowed.

Response to Arguments
Applicant's arguments filed 05/14/202 have been fully considered but they are not persuasive.

Regarding to claims 1, 4, 7, 8, applicant argues that claim 1 has been amended to include the baffle as now defined in claim 1 is a continuous structure which diverts flow around the outer edge of the baffle to a flow channel between the baffle and the outside surface of the pump base. The currently claimed structure is not found in Knight. However, that is not persuasive because “ the baffle is a continuous structure which diverts flow around the outer edge of the baffle to a flow channel between the baffle and the outside surface of the pump base” is not cited in claim 1.
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding to claims 11, 12 and 14, applicant further filed a statement of Common Ownership to US patent 9,937,509 .  
The statement has been considered but is ineffective to overcome the Dejong reference (9,937,509)
The Dejong reference, which has an effective filing date to a prior publication US 2016/0318053 on 11/03/2016, is a statutory bar under pre-AIA  35 U.S.C. 102(b)  and thus cannot be overcome by an affidavit or declaration under 37 CFR 1.131(a).



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN M. NGO whose telephone number is (571)272-4545.  The examiner can normally be reached on Mon-Fri from 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL R DURAND can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/LIEN M NGO/Primary Examiner, AU 3754, Art Unit 3754                                                                                                                                                                                                        June 15, 2021